EXHIBIT 10.9

 

CONFIDENTIAL

 

PURCHASE AGREEMENT

 

FOR

 

GROUND STATION EQUIPMENT

 

THIS PURCHASE AGREEMENT FOR GROUND STATION EQUIPMENT is executed as of December
15, 2015 (the “Effective Date”), between Blue Topaz Consultants, Ltd., a
corporation existing under the laws of British Virgin Island (“BTC”), and Aircom
Pacific, Inc., a corporation existing under the laws of California (“Aircom”).
BTC and Aircom are sometimes referred to collectively in this Agreement as
“Parties” and each individually as a “Party”.

 

Whereas, BTC is developing certain Satellite “ground station” equipment relating
to satellite communication systems that Aircom is seeking;

 

Whereas, Aircom is developing satellite communication systems that will provide
connectivity onboard aircrafts and in previously unconnected remote areas,
including, without limitation, the ground station equipment that BTC is
developing; and

 

Whereas, Aircom desires to purchase from BTC certain ground station equipment,
and BTC desires to sell to Aircom such equipment all in accordance with the
terms and conditions herein;

 

NOW THEREFORE, in consideration of these premises and the mutual promises
hereinafter stated, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto mutually
agree as follows:

 

1. DEFINITIONS

 

In this Agreement, the following words and expressions shall have the meanings
hereby assigned to them. In addition, terms defined under other Sections of this
Agreement are also applicable.

 



 

1.1 “Acceptance” shall have the meaning set out in Section 5.4.

 

 

 

 

1.2 “Affiliate” means, with respect to one of the Parties, a person or entity
that directly, or indirectly through one or more intermediaries, controls, or is
controlled by or is under common control with that Party; provided that for the
purpose of the foregoing, "control" means the possession, direct or indirect, of
the power to direct or cause the direction of the management or policies of a
person or entity through the ownership of voting securities or otherwise.



 



  1

 

 

CONFIDENTIAL

     



 

1.3 “Agreement” means this written agreement between BTC and Aircom, plus: (a)
the Schedules attached hereto; (b) any Purchase Order entered into pursuant to
this Agreement; and (c) any alterations of this Agreement, the Schedules or the
Purchase Orders which may be agreed to from time to time in writing by BTC and
Aircom.

 

 

 

 

1.4 “ATP” shall have the meaning set out in Section 5.4.

 

 

 

 

1.5 “Documentation” means documentation required to be prepared and delivered by
Aircom under this Agreement.

 

 

 

 

1.6 “Hub Equipment” means the ground station equipment and NMS equipment that
meet the criteria set forth in Schedule 1.

 

 

 

 

1.7 “Products” means the Hub Equipment, Software and Documentation provided
under this Agreement and any Services provided pursuant to the Service Agreement
contemplated under Section 3.3.

 

 

 

 

1.8 “Purchase Order” means the purchase order to be entered into between BTC and
Aircom pursuant to this Agreement.

 

 

 

 

1.9 “Services” means those particular services relating to the initial
installation and commissioning, testing, operations, maintenance support of the
Hub Equipment and/or the Software, and the technical support services as
specifically provided for under the Service Agreement contemplated under Section
3.3.

 

 

 

 

1.10 “Software” shall have the meaning set forth in Section 9.5 of this
Agreement.

 

 

 

 

1.11 “Warranty Period” shall have the meaning set forth in Section 6.2 of this
Agreement

 

  2

 

 

CONFIDENTIAL

 

2. TERM AND TERMINATION

 



 

2.1 Term. This Agreement shall commence upon the Effective Date and continue for
a period of five (5) years after the Effective Date (the “Term”) unless earlier
terminated as provided in Section 2.2 below.

 

 

 

 

2.2 Early Termination.



 



 

2.2.1 This Agreement shall terminate immediately in the event of the institution
of a bankruptcy or insolvency proceeding by or against either Party or the
appointment of a receiver or trustee for assets of either Party (which, in each
case, is not dismissed or stayed within 30 days).

 

 

 

 

2.2.2 This Agreement shall terminate sixty (60) days after either Party gives
the other party written notice of the other Party’s default of any of its
material obligations under this Agreement if the other Party has failed to cure
such default within such sixty (60) days.



   



 

2.2.3 In the event of termination of this Agreement in accordance with Section
2.2, the non-defaulting Party shall be entitled to seek any and all remedies
available to such party at law or in equity, including, without limitation, the
return of any prepaid purchase price.

 

 

 

 

2.2.4 Notwithstanding anything to the contrary set forth above, if Aircom
disputes that it is has failed to perform or breached its obligations, Aircom
shall notify BTC of such dispute in writing prior to the expiration of the
applicable cure period and the Parties shall immediately proceed with
arbitration of such dispute as provided in Section 9.11.2 of this Agreement. In
addition, the Parties shall require, and the arbitrator shall not accept the
appointment unless the arbitrator so agrees, that (i) the arbitrator shall make
a final determination of such dispute no later than thirty (30) days after the
initiation of arbitration, and (ii) the arbitrator shall not have discretion to
extend any time periods for any aspect of the arbitration that would result in
the final determination of such dispute being later than thirty (30) days after
the initiation of arbitration. If the arbitration determines that Aircom has
failed to perform or breached its obligations, Aircom shall have a number of
days from the date of such determination to cure the breach equal to the greater
of thirty (30) and the number of days for cure of the underlying breach set
forth in this Agreement before BTC may terminate this Agreement. Any dispute as
to the effectiveness of Aircom’s cure of the breach shall be arbitrated as
provided above. This Agreement shall not terminate until the completion of the
arbitration and cure period set forth in this Section.

 

  3

 

 

CONFIDENTIAL

 

3. SCOPE OF AGREEMENT

 



 

3.1 BTC shall develop, design and provide to Aircom FOUR (4) sets of the Hub
Equipment that meets the qualifications listed in Schedule 1.

 

 

 

 

3.2 Subject to the terms of this Agreement, Aircom agrees to purchase FOUR (4)
Hub Equipment from BTC. Each order will be pursuant to a Purchase Order to be
entered into on terms mutually agreed by Aircom and BTC. The initial order shall
include the equipment listed in Schedule 2 attached hereto and incorporated
herein by reference (the “Initial System”). This Agreement, together with
Schedule 2, shall be deemed the Purchase Order for the Initial System. The
Initial System do not include the installation services.

 

 

 

 

3.3 BTC shall enter into a Service Agreement with Aircom pursuant to which BTC
or its contractor shall provide installation services as well as ongoing
maintenance services for the Hub Equipment (the “Service Agreement”).

 

 

 

 

3.4 Aircom may at its option purchase additional Products or Services in
connection with the operation of Aircom’s business (the “Optional Additional
Products or Services”). To purchase Optional Additional Products or Services,
Aircom shall issue and BTC shall accept purchase orders from time to time
including lead times and delivery schedules which are mutually agreed upon by
the Parties. Purchases of Optional Additional Products or Services shall be
subject to the terms of this Agreement and purchase orders for Optional
Additional Products or Services shall reference this Agreement. Any terms
contained in such purchase orders that are inconsistent with the terms of this
Agreement shall not be valid and shall be of no effect.



 

4. PRICES AND PAYMENT

   



 

4.1 The purchase price for the Initial System, excluding installation services,
intra-equipment cables and any additional mounting hardware, shall be SIX
MILLION TWO HUNDRED FIVE THOUSAND TWO HUNDRED SIXTEEN ONLY (US$6,205,216).



 



  4

 



 

CONFIDENTIAL

 



 

Aircom shall pay for the Initial System in accordance with the milestone payment
schedule set forth below:



 



Expected Date:

 

Milestone:

 

Payment:

 

December 15, 2015

 

Signing of this Agreement

 

$ 500,000

 

January 31, 2016

 

On or before January 31, 2016; the parties expect to complete system
requirements review by such time.

 

$ 2,750,000

 

December 31, 2016

 

Site Acceptance

 

$ 1,500,000

 

February 29, 2017

 

Service commencement

 

$ 1,455,216

 

 

 

 

 

$ 6,205,216

 



 



 

4.2 Aircom shall pay BTC for the Optional Additional Products or Services at the
prices and on the schedule as set forth in the written Purchase Orders or
addendums for such Optional Additional Products or Services.

 

 

 

 

4.3 Unless otherwise set forth in a schedule attached hereto or in writing
signed by both Parties, payment for any other products or services under this
Agreement shall be due within thirty (30) days of delivery of the product or
completion of the services, as applicable.

 

 

 

 

4.4 Prices are FCA (Incoterms 2000), BTC’s designated facilities in North
America. Prices exclude sales, use, value added, excise, import or similar taxes
and duties. Notwithstanding the foregoing, if BTC changes the country of
manufacture for the Products from the countries of manufacture at the time of
initial production, BTC shall be responsible for any increase in sales, use,
value added, excise, import or similar taxes or duties that may be applicable on
Products caused by such change in the country of origin. The countries of
manufacture at the time of initial production should be Taiwan, China, Thailand,
USA, The Netherlands, the United Kingdom and Mexico.

 

 

 

 

4.5 Payments shall be made via bank wire or EFT transfer to the account
designated in Exhibit A.

 

 

 

 

4.6 All payments made under this Agreement will be in US Dollars unless
otherwise indicated. All payments in currency other than US Dollars shall be
converted to US Dollars using the exchange rate effective at the time the
payment is received by the payee.

 

 

 

 

4.7 Aircom’s order will be deemed a representation that Aircom is solvent and
able to pay for the Products ordered. If Aircom fails to make payments when due,
or if bankruptcy or insolvency proceedings are instituted by or against Aircom
and not stayed within thirty (30) days, or if Aircom makes an assignment for the
benefit of creditors, Aircom will be deemed in default and BTC will have the
right to terminate its obligations by written notice to Aircom in accordance
with Section 2.2.2. In addition, if Aircom is in delinquent payment status as a
result of failing to timely pay properly issued invoices under this Agreement
and failed to correct such status within ten (10) days of written notice, BTC
may require Aircom to pay one hundred percent (100%) of the purchase price of
any order upon placing the order or decline to deliver any equipment or perform
services.



 

  5

 



  

CONFIDENTIAL

 

5. DELIVERY AND ACCEPTANCE

 



 

5.1 Schedule. The Hub Equipment shall be delivered by BTC or its vendor(s) in
accordance with the delivery schedule set forth in Section 4.1 (with respect to
the Initial System) or in the Purchase Order (with respect to additional
orders).

 

 

 

 

5.2 Title and Risk of Loss. For Hub Equipment to be installed by BTC or its
contractor (the terms of any installation services shall be set forth in a
separate agreement or purchase order signed by both parties), title and risk of
loss will pass to Aircom upon completion of such installation. For all other
Products hereunder, title and risk of loss will pass to Aircom when delivered to
Aircom.

 

 

 

 

5.3 Export Authorization. BTC shall obtain any required export authorization to
ship the Products to Aircom, and Aircom shall provide any required assistance in
obtaining information or documents required for such authorization. Aircom
agrees not to export any Products in violation of applicable export or import
regulations, and will not export the Products outside of Taiwan, the United
States of America or any other jurisdictions specified by BTC in writing. Aircom
agrees to fully indemnify BTC for any and all expenses (including attorney’s
fees) for any violation of the export restrictions in this Section 5.3 by
Aircom, its agents or its carrier during the export of the Products obtained
from BTC.

 

 

 

 

5.4 Acceptance. The Parties shall mutually agree upon an acceptance test plan
that is in accordance with industry standards for testing which includes first
article and in-service acceptance testing (the “ATP”) to be performed by BTC or
its contractor to demonstrate that the Hub Equipment contained in the Initial
System is in material compliance with the specifications set forth herein or in
the purchase order. Upon completion of each acceptance test in accordance with
the agreed upon ATP showing material compliance with the standards set forth in
the ATP applicable to each test, the Hub Equipment contained in the Initial
System will be deemed accepted by Aircom with respect to such applicable test
(“Acceptance”).

 

 

 

 

During the acceptance testing of the Hub Equipment contained in the Initial
System, the Parties may identify non-material errors or non- conforming aspects
of the equipment that will be corrected or completed after the acceptance
testing is performed (“Open Items”). To the extent Open Items are identified
during the acceptance testing of the equipment, the Acceptance shall be deemed
provisional (“Provisional Acceptance”). In the event of a Provisional Acceptance
of the Hub Equipment, Aircom shall pay BTC Ninety Percent (90%) of the
applicable milestone payment as set forth in Section 4.1, and BTC shall have the
obligation to correct or complete the Open Items as soon as is reasonably
practicable to cause such equipment to achieve Acceptance, whereupon the balance
shall be paid by Aircom.

 

 

 

 

If material errors or non-conforming aspects of the equipment exist and Aircom
decides to use such equipment in commercial service, such equipment shall be
deemed to have achieved Provisional Acceptance, provided however, that Aircom
and BTC shall determine in good faith the amount to be paid by Aircom for such
equipment, acting reasonably and giving consideration to the level of
functionality of the equipment relative to the specifications for such equipment
and the degree of material errors or non-conforming aspects, provided that such
amount to be paid by Aircom is no less than Fifty Percent (50%) of the full
amount for such equipment. BTC shall have the obligation: (i) to correct or
complete the material errors or non-conforming aspects within such time as BTC
and Aircom may agree, acting reasonably and taking into consideration the nature
of the errors or non-conforming aspects, and (ii) to cause such equipment to
achieve Acceptance, whereupon the balance shall be paid by Aircom.



 



  6

 



 

CONFIDENTIAL

 



 

In the event that the commencement of the acceptance testing for any milestone
or Product is delayed solely by reason of the non-performance or improper
performance by Aircom of its obligations under this Agreement for a period
exceeding thirty (30) days, the applicable milestone or Product shall be deemed
to have achieved Provisional Acceptance, provided that BTC provides at least ten
(10) days written notice to Aircom prior to such deemed Provisional Acceptance.

 

 

 

 

Acceptance of any Optional Additional Products shall occur upon successful
completion of BTC standard production tests and delivery of such Products to
Aircom as provided herein.

 

6. WARRANTY AND DISCLAIMER

 



 

6.1 Warranty. BTC warrants delivery of good title to all Hub Equipment furnished
to Aircom under this Agreement. During the Warranty Period (as defined below)
BTC warrants that all Hub Equipment will be free from material defects in
workmanship and materials, and will meet the applicable specifications, in all
material respects. For Software, BTC warrants during the Warranty Period that
the Software, as provided, shall conform to its published specifications in all
material respects current at the time the Software was shipped. BTC warrants
during the Warranty Period that Services will be performed in a good and
workmanlike manner in accordance with industry standards.

 

 

 

 

6.2 Warranty Period and Procedures. The Warranty Period for Hub Equipment and
Software in the Initial System is fifteen (15) months from Acceptance or
Provisional Acceptance, whichever is earlier. The Warranty Period for Services
is six (6) months after Services have been performed by BTC or its contractor.
BTC will repair or replace, at BTC’s option, any Hub Equipment returned to BTC
by Aircom during the Warranty Period, which fail to satisfy this warranty,
unless the failure was the result of shipping; improper installation that was
not in accordance with the documentation provided by BTC to Aircom (where such
installation was by a party other than BTC or its designated representatives);
improper maintenance or use other than in accordance with its intended purpose
(where such maintenance or use was by a party other than BTC or its designated
representatives); conditions of operation outside those set forth in the
specifications or any user manual provided with such Product; attempted
modification or repair by Aircom (or its agents); or an act of God. Aircom shall
provide for any removal of the defective unit or component from any product with
which it has been integrated subsequent to leaving BTC’s facility. Replacement
parts may be reconditioned and the Warranty Period for such repaired parts or
replacement parts will be the longer of ninety (90) calendar days or the balance
of the Warranty Period for the Hub Equipment. The Products must be returned via
a Return Material Authorization (RMA) number issued by BTC.In addition to the
RMA number all Products returned must include a written claim reciting the
nature and details of the claim, the date the cause of the claim was first
observed and the unit serial number. Aircom will be responsible for shipping of
any failed Products to BTC’s designated repair facility in the United States
within ten (10) calendar days of the reported failure (FCA destination; freight
prepaid). Aircom is responsible for all transit documents, import/export fees
and documents, licenses, and other requirements and charges associated with
returns of the Products to BTC and for reinstallation. BTC will be responsible
for freight charges associated with returning the Products to Aircom’s facility.
BTC will use commercially reasonable efforts to correct errors detected in the
Software or will replace the Software licensed by BTC after receiving notice of
such errors from Aircom. BTC will re-perform any Services that do not conform to
this warranty provided BTC has received notice of non-conformance within the
Warranty Period.



 



  7

 



  

CONFIDENTIAL

 



 

6.3 DISCLAIMER OF WARRANTIES. THESE WARRANTIES ARE IN LIEU OF ALL OTHER
WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NONINFRINGEMENT. EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, AIRCOM’S SOLE REMEDY FOR ANY
BREACH OF WARRANTY FOR PRODUCTS MANUFACTURED BY OR FOR BTC AND SOFTWARE LICENSED
BY BTC IS THE REPAIR OR REPLACEMENT, AT BTC’S OPTION, OF THE FAILED PRODUCT. BTC
MAKES NO WARRANTY THAT THE OPERATION OF ANY SOFTWARE WILL BE UNINTERRUPTED OR
ERROR FREE.

 

 

 

 

6.4 Support Services. During the Term, BTC shall provide support Services in a
professional manner, in accordance with industry standards and in compliance
with all applicable laws, regulations and codes of conduct, the terms and
conditions of which shall be set forth in the Service Agreement contemplated
under Section 3.3.



 

7. CHANGES

 



 

7.1 The Parties may at any time mutually agree to make changes within the
general scope of the Agreement. If any such change affects the price or delivery
schedule under this Agreement, an equitable adjustment shall be mutually agreed
to between the Parties and the Agreement shall be amended accordingly.

 

 

 

 

7.2 Any amendments to this Agreement shall be in writing and signed by an
authorized representative of each Party.



 

8. INFRINGEMENT OF INTELLECTUAL PROPERTY

 



 

8.1 BTC agrees to pay all costs, damages and attorneys’ fees finally awarded in
any suit by a third party against Aircom to the extent based upon a finding that
the design, construction, use or importation of a Product (including the
Software), as furnished, infringes the intellectual property rights of such
third party, provided that Aircom promptly notifies BTC, in writing, of such
claims, and provided Aircom gives BTC the right to defend and/or settle such
claim at BTC’s expense with counsel of BTC’s choice. Aircom shall cooperate with
BTC, at BTC’s expense, in the defense or settlement of the claim.

 

 

 

 

8.2 If the manufacture, use or sale of any of the Products (including the
Software) is enjoined or is unable to be used pursuant to a term of settlement,
BTC shall at BTC’s expense do one of the following: (a) obtain for Aircom the
right to use the Product, (b) modify the Product so that it becomes
non-infringing or (c) replace it with a non-infringing Product that is
substantially in compliance with the specifications and functionality for the
Product in all material respects. If none of the foregoing is commercially
feasible, BTC shall refund the entire purchase price paid by Aircom for the
Product at issue (or for Products more than one (1) year old BTC shall refund
the then-current market value of the Product). If BTC has not completed delivery
of such Products, BTC shall not be obligated to continue delivering such
Products. If BTC reasonably believes a Product is likely to be the subject of a
claim, suit, proceeding or injunction, BTC shall also have the right, at BTC’s
option, to do any of the above. If BTC elects to replace a Product with a
non-infringing Product or to refund the purchase price to Aircom, Aircom shall
return the allegedly infringing Product to BTC, at BTC’s expense, as soon as
practicable.



 



  8

 



  

CONFIDENTIAL

 



 

8.3 BTC agrees to use reasonable efforts to provide Aircom with six (6) months
prior written notice if the manufacture, use or sale of any of the Products is
discontinued, for any reason whatsoever. BTC will accept orders for a last time
buy of the Products within such six (6) month period provided that the delivery
schedule for such Products shall not extend beyond one (1) year after the date
of BTC’s notice. In addition, BTC will use reasonable efforts to supply or
locate a supplier of a replacement Product for any Product discontinued such
that the replacement Product will have at least the same performance
capabilities and functionality as the Product discontinued, and will be
substantially similar or less in cost than the Product discontinued.

 

 

 

 

8.4 Under no circumstances shall BTC have any liability for infringement arising
from or occurring as a result of the use of the Products in combination and/or
configuration with other products requested by Aircom, incorporation of a
specific design or modification at the request of Aircom, or the failure by
Aircom to implement changes, replacements or new compatible releases recommended
by BTC, where the infringement would have been avoided by such changes,
replacements or new releases.

 

 

 

 

8.5 BTC’s indemnification obligation under this Section 8 shall not exceed the
total amount paid to BTC by Aircom for the Products purchased under this
Agreement. This Section 8 specifies BTC’s entire liability with respect to
infringement of intellectual property by the Products.



 

9. GENERAL TERMS

 



 

9.1 Assignment and Subcontracting. Aircom may not assign this Agreement without
BTC’s prior written consent. BTC may assign this Agreement to any successor in
interest by way of merger, acquisition, consolidation or a sale of assets or to
any Affiliate. BTC reserves the right to subcontract with others, without the
approval of Aircom, to provide all or a portion of the Products, provided BTC
remains liable to Aircom for such Products under the terms of this Agreement.

 

 

 

 

9.2 Force Majeure. BTC will not be liable for BTC’s failure to perform hereunder
due to any act of God, fire, acts of war, terrorist acts, tornado, hurricane or
earth quakes, or any other similar cause beyond BTC’s control. BTC reserves the
right to make reasonable allocations among BTC’s customers if a force majeure
has created a shortage of Products without liability for failure of performance.

 

 

 

 

9.3 LIMITATION OF LIABILITY. EXCEPT FOR CLAIMS FOR PERSONAL INJURY OR DEATH
CAUSED BY PRODUCTS FURNISHED HEREUNDER, BTC SHALL NOT BE LIABLE TO AIRCOM OR ANY
OTHER PERSON OR ENTITY FOR INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, OR
EXEMPLARY DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS TRANSACTION OR ANY
ACTS OR OMISSIONS ASSOCIATED THEREWITH OR RELATING TO THE SALE OR USE OF ANY
PRODUCTS OR SERVICES FURNISHED, WHETHER SUCH CLAIM IS BASED ON BREACH OF
WARRANTY, AGREEMENT, TORT OR OTHER LEGAL THEORY. EXCEPT AS PROVIDED UNDER
SECTIONS 6.1, 6.2 and 8, IN NO EVENT SHALL BTC’S TOTAL LIABILITY UNDER THIS
AGREEMENT EXCEED ONE MILLION DOLLARS ($1,000,000).

 

 

 

 

9.4 Intellectual Property Rights. All patents, trademarks, trade names,
copyrights and designs in relation to the Products whether registered in any
part of the United States or not shall be and remain BTC’s property and Aircom
shall not claim any right or property therein or register or cause to be
registered in any part of the world, any patent, trademark, trade name,
copyright or design which is BTC’s property. BTC retains all intellectual
property and production rights in and to all designs, engineering details, and
other data pertaining to the Products. Aircom shall not remove, destroy, deface,
conceal or alter any name, markings, copyright, notice, number or the like on or
contained in or attached to the Products or alter or modify the Products, except
in the course of normal installation and use, without BTC’s prior written
consent.



 

  9

 



 

CONFIDENTIAL

 



 

9.5 Software License. All software, on whatever media, or in whatever form, that
is delivered to Aircom by BTC hereunder (the “Software”) shall be licensed to
Aircom in accordance with the following terms:

 

 

 

 

9.5.1 BTC will cause the owner(s) of the relevant intellectual property (the
“Software Owner”) to grant to Aircom a non-exclusive, non-transferable,
perpetual (unless terminated as provided in Section 9.5.3 below) license to
import, operate and maintain the Products purchased by Aircom from BTC. Aircom
shall not have any rights to use or distribute any Software in any form of
source or non-executable code, except in the event of the bankruptcy or
insolvency of the Software Owner or the appointment of a receiver or trustee for
the assets of Software Owner (an “Escrow Release Event”). During the Term, BTC
shall arrange for at least one copy of the Software source code and all relevant
documentation to be held in trust with the Software Owner for the benefit of
Aircom. If an Escrow Release Event occurs and Aircom so requests in writing, the
Software source code and documentation shall be released to Aircom subject to
the license provisions set forth herein.

 

 

 

 

9.5.2 Aircom acknowledges that the Software contains proprietary, trade secret
and copyrighted property of BTC or its licensors and all ownership and title
thereto is retained by BTC or its licensors. Aircom agrees that it will use the
Software only as authorized herein, that it will not copy or modify the Software
(except as may occur through the intended use of the Software), that it will not
decompile, disassemble, translate or reverse engineer the Software, and that it
will retain all proprietary and copyright notices of BTC and its licensors in
the Software and any copies thereof.

 

 

 

 

9.5.3 This license will automatically terminate upon notice to Aircom from BTC
in the event of Aircom’s breach of any of the provisions of this license in
Section 9.5 that has not been cured within thirty (30) days of notice from BTC.
Upon termination, Aircom must immediately return all Software and copies in its
possession, in whatever form, to BTC. In the event of a breach, Aircom
acknowledges that BTC could suffer irreparable harm and that BTC or its
suppliers are entitled to seek injunctive relief, in addition to any other
remedies available. To the extent that end user customers are lawfully using
Products distributed by Aircom that include Software upon termination of this
license, such end user customers may continue such use of the Software.

 

 

 

 

9.5.4 Aircom may not distribute the Software without prior written consent of
BTC and may only distribute the Software for any distribute(s) as a sub-licensee
pursuant to an end user license agreement enforceable under applicable laws
within the country in which the sub-licensee resides. Such end user license
agreements shall include provisions that prohibit use of the Software other than
by authorized users of the Products on which the Software was provided; prohibit
making copies or modifications of (except as may occur during intended use) or
decompiling, disassembling, translating or reverse engineering the Software;
require that all proprietary and copyright notices of BTC and its licensors
shall not be removed or modified in the Software and any copies thereof; ensure
that BTC and its licensors have no liability to the sub-licensee (to the extent
it can be excluded at law); and are no less protective than Aircom uses in its
own end user license agreements.

 

 

 

 

9.5.6 The licenses hereunder are not a sale of the Software or any rights
thereto and convey no right or interest to Aircom other than a right to use the
Software as provided herein. Copyright to, title in, ownership of, and all
rights associated with the Software shall remain vested in BTC and its
licensors.

 

 

 

 

9.5.7 The Parties acknowledge that third party software may be included as a
part of the Products purchased by Aircom hereunder and Aircom agrees to comply
with all sublicense terms and conditions consistent with this Section 9.5.



 

  10

 



  

CONFIDENTIAL

 



 

9.6 Confidentiality – Public release of Information

 

 

 

 

9.6.1 Any information that is designated as “Proprietary” or “Confidential” and
disclosed by Aircom to BTC, and / or BTC to Aircom shall be governed by a Non –
Disclosure Agreement to be entered into simultaneous with the signing of this
Agreement and any other non-disclosure agreement to which both Aircom and BTC
are parties (collectively, the “NDA”), throughout the Term of this Agreement,
and any extension hereto. The NDA is hereby amended to extend its term through
the Term hereof.

 

 

 

 

9.6.2 Except as may be required by law or regulation, within a reasonable time
before the issue of any news release, article, brochure, advertisement, prepared
speech, and other information concerning the work performed or to be performed
under this Agreement, each Party shall obtain the written approval of the other
Party concerning the content and timing of such release. Such approval shall not
be unreasonably withheld, conditioned or delayed.

 

 

 

 

9.7 Severability. If any provision of this Agreement is held illegal or
unenforceable by any court or other authority of competent jurisdiction, such
provision shall be deemed severable from the remaining provisions of this
Agreement and shall not affect or impair the validity or enforceability of the
remaining provisions of this Agreement.

 

 

 

 

9.8 Waiver. The waiver by any Party of a breach of any term or provision of this
Agreement shall not be construed as a waiver of any subsequent breach of any
term or provision.

 

 

9.9 Entire Agreement. This Agreement, collectively with any schedule, exhibit or
other agreements referenced herein, is made in the English language and
constitutes the entire agreement between the Parties with respect to the subject
matter hereof. This Agreement supersedes all previous communications or
agreements (oral or written) between the Parties with respect to the subject
matter hereof.

 

 

9.10 Product Licenses and Approvals. BTC will be responsible for those
requirements for licenses, permits or other government approvals for the
Products. Aircom will be responsible for those requirements for licenses,
permits or other government approvals relating to the operation of the Hub
System by Aircom or its subcontractors.

 

 

9.11 Dispute Resolution. Any dispute, claim or other disagreement between the
Parties arising out of or relating to this Agreement (each, a “Dispute”),
including Disputes relating to the interpretation of any provision of this
Agreement or to the performance by BTC or Aircom of their respective obligations
hereunder, shall be resolved as provided in this Article (or in such time
periods as applicable in Section 2.2.3).



 





 

9.11.1 Informal Dispute Resolution.

 

 

 

 

9.11.1.1 Prior to the initiation of arbitration pursuant to Section 9.11.2
below, the Parties shall first attempt in good faith to resolve their Dispute on
an informal basis in accordance with this Article.

 

 

 

 

9.11.1.2 If either Party believes that a Dispute will not be resolved informally
and without resort to the arbitration and/or litigation procedures described in
this Article, such Party may call for progressively senior management
involvement in the dispute negotiation and resolution by providing written
notice to the other Party.

 

  11

 

 

CONFIDENTIAL

 



 

9.11.1.3 Upon the written request of a Party, the Parties shall arrange personal
meetings and/or telephone conferences as needed, at mutually convenient times at
a location to be mutually agreed by the Parties, between negotiators from the
management for each Party.

 

 

 

 

9.11.1.4 The designated negotiators shall meet as often as the Parties
reasonably deem necessary to discuss the Dispute and attempt to resolve it
without the necessity of any formal proceeding and in order to gather and
furnish all information with respect to the Dispute which the Parties believe to
be appropriate and germane to its resolution.

 

 

 

 

9.11.1.5 The specific format for the discussions shall be left to the discretion
of the designated negotiators, acting reasonably.

 

 

 

 

9.11.1.6 The negotiators at the first level of management shall have a period of
twenty (20) business days in which to attempt to resolve the Dispute, unless
otherwise agreed to by the Parties. The allotted time for the first level of
negotiations shall begin on the date of receipt of the invoking Party’s notice.
If a resolution is not achieved by the negotiators at the first level at the end
of the allotted twenty (20) business day period, then the Dispute shall
bereferred to the next level of management as determined by each Party, who
shall be allotted five (5) business days to resolve the Dispute. The allotted
time for the negotiations at this next level shall begin immediately following
the expiration of the allotted time for negotiations at the first level. If the
second level negotiators do not achieve a resolution within the allotted time
for such negotiations, then either Party shall have the right to commence
arbitration proceedings as contemplated below.

 

 

 

 

9.11.1.7 Nothing in this provision shall be construed to prevent a Party from
instituting, and a Party is authorized to institute, formal proceedings earlier
to avoid the expiration of any applicable limitations period, or to preserve a
superior position with respect to other creditors, or as provided in Section
9.11.3 below.

 

 

 

 

9.11.1.8 All negotiations pursuant to this provision shall be treated as
compromise and settlement negotiations. Nothing said or disclosed, nor any
document produced, in the course of such negotiations which is not independently
discoverable shall be offered or received as evidence or used for impeachment or
for any other purpose in any arbitration or litigation.



 



  12

 



 

CONFIDENTIAL

 



 

9.11.2 Arbitration.

 

 

 

 

9.11.2.1 Subject to the provisions of Section 9.11.3 below, any Dispute not
resolved under Section 9.11.1 above shall be resolved by mandatory and binding
arbitration in accordance with the provisions of this Section 9.11.2.

 

 

 

 

9.11.2.2 The arbitration shall be conducted by a tribunal of three (3)
arbitrators (the “Tribunal”). Each Party shall select one arbitrator and the
third arbitrator shall be appointed by the selected arbitrators and shall be
Chairman of the Tribunal. Every arbitrator shall: (i) be neutral and impartial
and have excellent academic and professional credentials: (ii) have been
practicing law for at least fifteen years; (iii) specialized in either general
commercial litigation or general corporate and commercial matters; and (iv) have
had experience as an arbitrator.

 

 

 

 

9.11.2.3 The Tribunal may allow for reasonable discovery, within the scope
determined by such Tribunal, and shall establish the time period within which
discovery response must be served. All disputes regarding discovery shall be
determined by the Tribunal, which determination shall be conclusive.

   



 

9.11.2.4 The Parties agree that prompt resolution of Disputes is critical and
shall use their best efforts to commence and conduct any arbitration hereunder
expeditiously. The Tribunal may set such timetable for the arbitration as may
seem to it appropriate, and the Tribunal may impose any remedy it deems just for
any Party’s effort to unnecessarily delay, complicate, or hinder proceedings. In
any event, final hearings shall take place within three (3) months of the date
the demand for arbitration is filed, and a decision rendered within six (6)
months of the date the demand for arbitration is filed.

 

 

 

 

9.11.2.5 The arbitration shall be conducted in English and shall be subject to
the Arbitration Act 1991, SO. 1991, Chap. 17, as amended (the “Rules”). The
validity and construction of this Article shall be governed by the laws in force
in the state of California, United States, except for its choice of laws rules.
The arbitration shall take place in San Francisco, California, US (unless
otherwise agreed by the Parties).



 



  13

 

 

CONFIDENTIAL

 



 

9.11.2.6 Any arbitration proceeding held pursuant to this Article shall be
governed by the Rules. The Tribunal shall have the authority to exclude evidence
deemed to be irrelevant, redundant or prejudicial beyond its probative value,
and is instructed to exercise that authority consistently with expediting the
proceeding. Judgment upon the award rendered by the Tribunal may be entered in
any court having jurisdiction thereof.

 

 

 

 

9.11.2.7 Unless both Parties agree otherwise, the Tribunal shall render its
award in writing within the sooner of (a) thirty (30) days of the end of final
hearings, and (b) six (6) months after the date the demand for arbitration was
filed. The Tribunal’s award may grant any remedy or relief that the Tribunal
deems just and equitable and within the scope of this Agreement, including
specific performance or other equitable relief. However, the Tribunal shall have
no power or authority to amend or disregard any provision of this Article or any
other provision of this Agreement. The Tribunal also shall have no power or
authority to award punitive or exemplary damages to any Party.

 

 

 

 

9.11.2.8 The award rendered by the Tribunal shall be final and binding upon the
Parties. Each of the Parties agrees to voluntarily and promptly comply with the
arbitral award and, in the case of a money award, the Party obligated to pay
shall do so within thirty (30) days following issuance of the award.

 

 

 

 

9.11.2.9 Notwithstanding the foregoing subsection, judgment upon the award
rendered by the Tribunal may be entered in any court having jurisdiction
thereof.

 

 

 

 

9.11.2.10 The Tribunal shall apportion the costs of the arbitration between or
among the Parties in such manner as it deems reasonable, taking into account the
circumstances of the case, the nature of the claims, and the result of the
arbitration.

 

 

 

 

9.11.2.11 The Tribunal may, in its discretion, award reasonable pre-award
interest on any sums due (excluding damages) determined by the Tribunal to be
owing from one Party to the other under this Agreement. In addition, in the
event the Party against which an arbitral award is made fails to voluntarily pay
such award in accordance with Section 9.11.2.8 above, such defaulting Party
shall pay post-award interest beginning on the thirty-first (31st) day following
issuance of the arbitral award until payment of the award. The interest rate for
post-judgment interest under this subsection shall be ten percent (10%) per
annum.

 

 

 

 

9.11.2.12 Each Party shall bear the costs of its own legal representation,
witnesses produced by such Party, document production, travel and accommodation
expenses, and other discovery expenses.

 

  14

 

  

CONFIDENTIAL

 



 

9.11.3 Litigation.

 

 

 

 

9.11.3.1 With this agreement to arbitration as the binding and final resolution
to any Dispute, the Parties do not intend to deprive any court of its
jurisdiction to issue a pre-arbitral injunction, pre-arbitral attachment or
other order in aid of arbitration proceedings. The Parties hereby irrevocably
submit to the jurisdiction of any court of competent jurisdiction, and to the
jurisdiction of competent courts in jurisdictions in which the Parties have
assets, for litigation which may be brought by either Party seeking preservation
of assets or the status quo pending arbitration.

 

 

 

 

9.11.3.2 For purposes of this Section 9.11.2, the Parties hereby irrevocably
submit to the exclusive jurisdiction of the District Court of San Francisco,
California US all litigation which may be brought, subject to the requirement
for arbitration hereunder, with respect to the terms of, the transactions, and
the relationships contemplated by this Agreement.

 

 

 

 

9.11.3.3 The Parties submit to the jurisdiction of any court located within a
district or jurisdiction in which are held assets of a Party against which an
award or judgment has been rendered.

 

 

 

 

9.12 Survival. The following provisions will survive the expiration or
termination of this Agreement, regardless of the reasons for its expiration or
termination, in addition to any other provisions which by law survives: Sections
1, 2.2, 4, 6.1, 6.2, 6.3, 6.5, 9.3, 9.5, 9.6, 9.7, 9.8, 9.9, 9.11, 9.12 and
9.13. For greater certainty, in the event that this Agreement expires (but is
not terminated) pursuant to its terms as set forth in Section 2.1 hereof, Aircom
shall be obligated to pay for all work performed by BTC in accordance with this
Agreement prior to the date of such expiration.

 

 

 

 

9.13 Governing Law. This Agreement shall be governed in accordance with the laws
in force in the State of California, United States except its choice of law
rules. The International Sale of Goods Convention shall not apply to this
Agreement.



 



  15

 



 

CONFIDENTIAL

 

IN WITNESS WHEREOF, this AGREEMENT has been executed and delivered by the
undersigned officers, thereunto, duly authorized, as the Effective Date.

 

AGREED by the PARTIES

 



For Blue Topaz Consultants, Ltd. 

 

For Aircom Pacific, Inc. 

 

 

 

 

 

 

 

          By: /s/ Lu Chen-An   By: /s/ Jeffrey Wun   Name: Lu Chen-An   Name:
Jeffrey Wun   Title: CEO   Title: CTO  

Date:

December 15, 2015

 

Date:

December 15, 2015

 



 



  16

 



 

CONFIDENTIAL

 

Schedule 1

 

Gateway Hub System

 

[maple_ex109img2.jpg]

 



  17

 



 

CONFIDENTIAL

 

Schedule 2

 

HK GATEWAY HUB EQUIPMENT

 



[maple_ex109img3.jpg]

 



  18

 



 

CONFIDENTIAL

 

JAPAN GATEWAY HUB EQUIPMENT

 



[maple_ex109img4.jpg]

 



  19

 



 

CONFIDENTIAL

 

BEIJING GATEWAY HUB EQUIPMENT

 



[maple_ex109img5.jpg]

 



  20

 



 

CONFIDENTIAL

 

TAIPEI GATEWAY HUB EQUIPMENT

 



[maple_ex109img7.jpg]  

  



21



 